                                                                                  CLERK'SOFFICE 0.S.DISX COUR-I
                                                                                         AT ROANOKE,VA
                                                                                               FILED

                          IN TIIE UN ITED STA TES DISTR IC T CO UR T
                                                                                         DE2 1i 2218
                         FO R TH E W E STER N DISTRIC T O F V IR G IN IA              JULIA DUD        , ERK
                                                                                     BY:    '
                                     R O A N O K E D IW SIO N                             D    W CL

UN ITED STA TES O F A M ER ICA ,                        CA SE N O .7:08CR 00023
                                                        (CASE NO.7:18CV 81344)
V.                                                      M EM O RA ND UM O PIM O N


COREY M CM NZIE H OW ARD,                                By: Glen E.Conrad
                                                         Senior U nited States DistrictJudge
                         D efendant.

          Corey M clkinzie Howard,a federal inmate proceeding .
                                                              pro K , fled a pleading titled

Cipetitioner's m otion to compel the Government to produce discovery and production of

documents,''ECF No. 115. By order entered N ovember 27,2018,the courtconstrued this

pleading asamotion to vacate,setasideorcorrectthe sentence,pursuantto28U.S.C.j2255.
Uponconsideration ofthej2255motionandtherecord,thecourtconcludesthattheactionmust
be sum marily dismissed assuccessive. 1

          Howard was convicted pursuant to a written plea agreem ent and sentenced on July 6,

2009,to 196 monthsin prison.2 He did notappealhisconviction orsentence. In 2012,How ard

filed a j2255 motion thatwas dismissed as untimely filed. Urlited States v.Howard,No.
7:08CR00023,2012 W L 5986963,at*1 (W .D.Va.Nov.29,2012). Howard did notappeal.
Howardsignedanddatedthej2255motionnow beforethecourtonNovember22,2018.
      .
          This courtmay consider a second or successive j 2255 motion only upon specisc
certification from theUnited StatesCourtofAppealsfortheFourth Circuitthatthe claimsin the


     ' J PursuanttoRule4 oftheRulesGoverning j2255 Proceedings,thecourtmay summarily dismissa
j2255 motion where 'Eitplainly appearsfrom the face ofthemotion and any annexed exhibits and the prior
proceedingsinthecase''thatpetitionerisnotentitledtorelief.
          2 By orderentered April8, 2015,the com'treduced Howard'ssentence to 180 months,butnotlessthan
timeserved,ptlrsuantto18U.S.C.j3582(c).
    motion meetcertain criteria. See j 2255(19. As stated,Howard pursued a previous j2255
    motion. Howard offersno indication thathehasobtained certification from the courtofappeals

    to file asecond orsuccessive j2255motion. Based onthisrecoxd,thecourtmustsummarily
    dismissthisj2255motionwithoutprejudiceassuccessive.A separateorderwillbeenteredthis
    day.

           The Clerk is directed to send copies ofthis m emorandum opinion and accompanying

    orderto thedefendant.

           EN TER : Thi
                      s lA$ dayofoecember, 2018.

                                                    SeniorUnited StatesDistrictJudge




I
